Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3910 Filed 11/25/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JOHN DOE,

           Plaintiff,                        Civil Action No.: 18-11776
                                             Honorable Arthur J. Tarnow
 v.                                          Magistrate Judge Elizabeth A. Stafford

 UNIVERSITY OF MICHIGAN,
 et al.,

           Defendants.
                                         /

                REPORT AND RECOMMENDATION TO DENY
            DEFENDANTS’ MOTION FOR SANCTIONS [ECF NO. 123]

      I.      INTRODUCTION AND BACKGROUND

           Plaintiff John Doe sued the University of Michigan, its Board of

 Regents and eight of its employees, alleging that they violated his due

 process rights. [ECF No. 47]. Doe claimed that a fellow student filed a

 false sexual misconduct complaint against him with the Office of

 Institutional Equity (OIE) at the University. [ECF No. 47, PageID.1332]. He

 alleged that, in response to the complaint, “the OIE commenced an

 investigation to determine if [Doe] had violated the Sexual Misconduct

 Policy, dated February 7, 2018.” [ECF No. 47, PageID.1332]. Doe

 asserted that the University’s 2018 policy intentionally deprived him of due
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3911 Filed 11/25/20 Page 2 of 10




 process, including a live hearing and cross-examination. [ECF No. 47,

 PageID.1333-1340]. The Honorable Arthur J. Tarnow agreed with Doe

 and, in March 2020, ordered the University to provide Doe the right to live

 disciplinary proceedings and an opportunity to cross examine witnesses

 and his accuser. [ECF No. 90].

      After this order, the University scheduled a student conduct hearing

 for April 22, 2020. [ECF No. 97-1]. Doe moved for an injunction to

 postpone the student conduct hearing until after April 30, 2020, the end of

 the Winter 2020 academic term. [ECF No. 97]. Doe described having

 significant academic obligations between April 13 and April 30. [ECF No.

 97, PageID.2765-2770]. Later, the University learned that Doe’s accuser

 no longer wished to participate in the student conduct hearing or proceed

 with the investigation. [ECF No. 123, PageID.3613]. The University thus

 cancelled the hearing and permanently closed the investigation, and Judge

 Tarnow ruled Doe’s motion moot. [ECF No. 108].

      The University now moves for sanctions against Doe, arguing that his

 motion for injunctive relief misrepresented his academic obligations and

 that those misrepresentations amounted to bad faith sanctionable under

 the Court’s inherent authority. [ECF No. 123]. Judge Tarnow referred the

 motion to the undersigned for hearing and determination under 28 U.S.C.

                                      2
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3912 Filed 11/25/20 Page 3 of 10




 § 636(b)(1)(A) [ECF No. 149], but because the motion was filed post-

 judgment, this Court must prepare a report and recommendation under

 § 636(b)(3). Fharmacy Records v. Nassar, 465 F. App’x 448, 455 (6th Cir.

 2012).

          The Court finds that the University’s motion for sanctions to lack

 merit.

    II.      ANALYSIS

                                         A.

          A “district court has the inherent authority to award fees when a party

 litigates in bad faith, vexatiously, wantonly, or for oppressive reasons.” First

 Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 512 (6th

 Cir. 2002) (citations and quotation marks omitted). To issue sanctions

 under this bad-faith standard, “a district court must find that the claims

 advanced were meritless, that counsel knew or should have known this,

 and that the motive for filing . . . was for an improper purpose such as

 harassment.” Id. (citations and quotation marks omitted). Courts apply this

 three-prong test to assess bad faith in the filing of frivolous lawsuits; a

 different test applies to determine “whether sanctions are appropriate for a

 party’s…contumacious conduct.” Webasto Thermo & Comfort North

 America, Inc. v. BesTop, Inc., 2018 WL 5098784, at *7 (E.D. Mich. Oct. 19,

                                          3
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3913 Filed 11/25/20 Page 4 of 10




 2018) (citing Williamson v. Recovery Ltd. Partnership, 826 F.3d 297, 302

 (6th Cir. 2016)). In that case, “the proper question is whether [the party]

 showed ‘bad faith by ... hampering [the] enforcement of a court order.’”

 Williamson, 826 F.3d at 302 (quoting Chambers v. NASCO, Inc., 501 U.S.

 32, 46 (1991)).

       Although neither test exactly fits these circumstances, the three-

 prong test is the more appropriate one to apply here. The three-prong test

 is more appropriate because the University argues that Doe advanced a

 claim in bad faith, not that he hampered enforcement of a court order.

       Under the three-prong test, “the mere fact that an action is without

 merit does not amount to bad faith.” BDT Products, Inc. v. Lexmark Intern.,

 Inc., 602 F.3d 742, 753 (6th Cir. 2010) (internal quotation marks omitted).

 A “court must find something more than that a party knowingly pursued a

 meritless claim or action at any stage of the proceedings.” Id. at 754.

 “Harassing the opposing party, delaying or disrupting litigation, hampering

 the enforcement of a court order, or making improper use of the courts are

 all examples of the sorts of conduct that will support a finding of bad faith or

 improper purpose.” Id.

       Above all else, “inherent powers must be exercised with restraint and

 discretion.” Chambers, 501 U.S. at 44. Generally, the court's inherent

                                        4
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3914 Filed 11/25/20 Page 5 of 10




 power is reserved for those cases in which the party or attorney’s conduct

 is egregious. First Bank of Marietta, 307 F.3d at 516.

                                       B.

       The University’s claim for sanctions fails under the first of the three

 prongs because Doe’s claim in his motion for injunctive relief that he had

 significant coursework until the end of the Winter term did not lack merit.

 Although the University alleges at least ten misrepresentations about Doe’s

 academic obligations for the two courses he was completing in April 2020,

 it acknowledges that he had a term paper due on April 20 in one course

 and a final examination on April 24 in the other course. [ECF No. 123,

 PageID.3609-3610; ECF No. 125; ECF No. 146, PageID.3884-3886; ECF

 No. 148]. The University also notes that Doe had a team survey for a

 course due on April 23. [ECF No. 125, PageID.3674]. And although the

 University argues that Doe admitted that no term paper preparation

 meeting was scheduled for April 22, Doe said that he had been mistaken

 and that the preparation meeting was for a research paper independent of

 his Winter 2020 courses, and due at the end of the term. [ECF No. 146,

 PageID.3882; ECF No. 129, PageID.3729-3730].

       Doe’s undisputed academic obligations for the days just before and

 after the scheduled student conduct hearing provide colorable grounds for

                                        5
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3915 Filed 11/25/20 Page 6 of 10




 Doe’s request to postpone the hearing. Even if the disputed obligations

 were misstatements, the University would have had to defend against

 Doe’s request for the postponement based on his legitimate academic

 obligations.

       Sanctions would not be warranted even if Doe’s motion had been

 meritless. To impose sanctions, “the court must find something more than

 that a party . . . pursued a meritless claim or action at any stage of the

 proceedings.” Webasto, 2018 WL 5098784, at *6. If Doe misstated some

 of his April 2020 academic obligations in support of his motion, the

 University has no evidence that he made intentional misrepresentations to

 harass or delay, or for other improper reasons. See id.

       For example, the University contests that Doe had any homework

 due after April 2, 2020 in one of his courses. [ECF No. 146, PageID.3885].

 Doe maintains that the in-class exercises for that course were converted to

 “homework” following the shift to on-line classes because of the COVID-19

 pandemic. [ECF No. 129, PageID.3726; ECF No. 139, PageID.3834]. The

 University refutes this contention with an affidavit from the course’s

 professor. [ECF No. 148, PageID.3906]. But the professor notes that he

 did inform his students that, because of the pandemic, an exercise typically

 done in class would instead be part of the final paper due April 20, 2020.

                                        6
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3916 Filed 11/25/20 Page 7 of 10




 [Id., PageID.3907]. The professor said that he first gave these instructions

 during class on April 6 and reiterated them on April 13 because of

 questions asking for clarification. [Id.]. The students’ need for clarification

 shows that the Court cannot assume that Doe’s interpretation of the

 modification of the exercises was a fabrication.

       Another example relates to Doe’s claim that the professor announced

 on April 13, 2020 that he cancelled the term presentation, which had been

 scheduled for April 30, 2020. [ECF No. 129, PageID.3728]. Relying on the

 same affidavit, the University asserts that Doe’s final term presentation had

 been cancelled on March 13, 2020, long before the student conduct

 hearing was scheduled. [ECF No. 123, PageID.3609-3610; ECF No. 146,

 PageID.3884-3886; ECF No. 148, PageID.3907]. But the professor

 concedes that he may have reiterated that cancellation during the lecture

 on April 13. [ECF No. 148]. There is no evidence that Doe was aware of

 the original cancellation; any conflict between the parties’ positions on the

 cancellation of the final presentation could be reconciled by the possibility

 that Doe mistook the reiteration as the cancellation.

       On the whole, the parties’ briefs and supporting exhibits show that the

 shift to on-line classes altered due dates and other deadlines, and changed

 or eliminated course requirements. The global pandemic prompted

                                        7
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3917 Filed 11/25/20 Page 8 of 10




 unprecedented complications for students and faculty alike, and some

 confusion over ever-shifting requirements and deadlines would seem

 inevitable. The inconsistencies between the parties’ affidavits could

 support an inference of confusion, innocent mistake or frailty of memory,

 and are not more likely the product of intentional misrepresentation. The

 Court thus cannot conclude that Doe made misstatements maliciously for

 improper purposes. Nor does the Court find Doe’s motion for a

 postponement of his student conduct hearing, scheduled amid the final

 examination period, to lack merit. The challenged conduct here falls far

 short of the egregiousness that would warrant sanctions.

    III.     CONCLUSION

           The Court recommends that the University’s motion for sanctions

 [ECF No. 123] be DENIED.



                                             s/Elizabeth A. Stafford
                                             ELIZABETH A. STAFFORD
                                             United States Magistrate Judge
 Dated: November 25, 2020



                NOTICE TO THE PARTIES ABOUT OBJECTIONS

           Within 14 days of being served with this report and recommendation,

 any party may serve and file specific written objections to this Court’s
                                         8
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3918 Filed 11/25/20 Page 9 of 10




 findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

 72(b)(2). If a party fails to timely file specific objections, any further appeal

 is waived. Howard v. Secretary of HHS, 932 F.2d 505 (6th Cir. 1991). And

 only the specific objections to this report and recommendation are

 preserved for appeal; all other objections are waived. Willis v. Secretary of

 HHS, 931 F.2d 390, 401 (6th Cir. 1991).

       Each objection must be labeled as “Objection #1,” “Objection #2,”

 etc., and must specify precisely the provision of this report and

 recommendation to which it pertains. Within 14 days after service of

 objections, any non-objecting party must file a response to the

 objections, specifically addressing each issue raised in the objections in the

 same order and labeled as “Response to Objection #1,” “Response to

 Objection #2,” etc. The response must be concise and proportionate in

 length and complexity to the objections, but there is otherwise no page

 limitation. If the Court determines that any objections are without merit, it

 may rule without awaiting the response.




                                         9
Case 2:18-cv-11776-AJT-EAS ECF No. 150, PageID.3919 Filed 11/25/20 Page 10 of 10




                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s ECF
 System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on November 25, 2020.

                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                      10
